                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5                               IN THE UNITED STATES DISTRICT COURT
                                                                          6
                                                                                                  FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          7
                                                                          8
                                                                              DAVID W. WILSON,                                       No. C 19-3013 WHA (PR)
                                                                          9
                                                                                             Plaintiff,                              ORDER OF TRANSFER
                                                                         10
                                                                                v.
                                                                         11
United States District Court




                                                                              CALIFORNIA SUBSTANCE ABUSE
                                                                              TREATMENT FACILITY;
                               For the Northern District of California




                                                                         12
                                                                              CALIFORNIA DEPARTMENT OF
                                                                         13   CORRECTIONS AND
                                                                              REHABILITATION; STEWART
                                                                         14   SHERMAN; CLARENCE CRYER; J.
                                                                              CHOY; FRITZ; J. MORENO; S.
                                                                         15   CERDA; N. SIMENTAL; T. CAMP;
                                                                              M. GONZALEZ; BELO; VELMA
                                                                         16   HAMPSON; WAYNE TILLEY; G.
                                                                              GONZALES; M. MULAMAX; S.
                                                                         17   HEAVENER; BELTRAN; A. SHAW;
                                                                              J. ZAMORA; C. RAMOS; M.
                                                                         18   MARTINEZ; R. MORENO; N.
                                                                              TYLER; LURA MERRIT;
                                                                         19   FIRHBURN; HUFFMAN;
                                                                              ZANUTTO; LESLIE; SINGH; B.
                                                                         20   GARZA,
                                                                         21                  Defendants.
                                                                                                                    /
                                                                         22
                                                                         23          This is a civil rights case brought pro se by a state prisoner. The acts complained of
                                                                         24   occurred at the California Substance Abuse Treatment Facility in Corcoran, California, and at
                                                                         25   the California Department of Corrections (“CDCR”) in Sacramento, California, both of which
                                                                         26   are located within the venue of the United States District Court for the Eastern District of
                                                                         27   California. Defendants, who are prison employees, appear to be located in Corcoran and
                                                                         28   Sacramento as well. Venue, therefore, properly lies in that district and not in this one. See 28
                                                                              U.S.C. § 1391(b).
                                                                          1          This case is TRANSFERRED to the United States District Court for the Eastern District of
                                                                          2   California. See 28 U.S.C. § 1406(a).
                                                                          3          The clerk shall transfer this case forthwith and terminate any pending motions from this
                                                                          4   court’s docket..
                                                                          5          IT IS SO ORDERED.
                                                                          6
                                                                              Dated: July   8     , 2019.
                                                                          7                                               WILLIAM ALSUP
                                                                                                                          UNITED STATES DISTRICT JUDGE
                                                                          8
                                                                          9
                                                                         10
                                                                         11
United States District Court
                               For the Northern District of California




                                                                         12
                                                                         13
                                                                         14
                                                                         15
                                                                         16
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                             2
